—Judgment of the Supreme Court, New York County (Clifford A. Scott, J.), rendered December 15, 1983, convicting defendant, after a jury trial, of attempted robbery in the first degree and criminal possession of a weapon in the third degree and sentencing him to concurrent terms of IV2 years to 15 years and 3 ¥2 years to 7 years, is reversed, on the law, and the matter remanded for a new trial.
At approximately 11:30 p.m. on June 1, 1983, Rhadames Jimenez was at the rear of a Merit gas station examining the *513ignition cables of his taxi. The lighting was dim. He heard a noise and turned around to see a man with a knife who demanded Mr. Jiminez’s money. Mr. Jimenez ran to the trunk of the car and removed a jack, which he brandished at his assailant. The assailant folded his knife, put it in his pocket and walked away. Mr. Jimenez followed the man in his taxi. Upon seeing a police patrol car, Mr. Jimenez flashed his lights to signal the officers. Although knowing very little English, Mr. Jimenez managed to inform the officers that a man had tried to rob him. Mr. Jimenez had by then lost sight of the perpetrator. He and the police returned to the gas station, however, where Mr. Jimenez saw defendant, whom he identified as the perpetrator. Defendant was arrested, and a folding knife was recovered from his right rear pants’ pocket.
At trial, the complainant had no trouble identifying defendant as the perpetrator and never indicated that defendant’s appearance had somehow changed since the time of his arrest. According to one of the arresting officers, defendant was only "much cleaner in appearance than he was at the time of his arrest.” Over defense counsel’s vehement objections, the Assistant District Attorney succeeded in introducing into evidence defendant’s arrest photographs. The Assistant District Attorney argued to the court that because the complainant was somewhat "slovenly” in appearance, he wanted the jury "to know the defendant at the time of the crime wasn’t necessarily prim and proper either and it makes it more likely that a man could commit such a crime.” During summation the Assistant District Attorney referred to defendant’s photographs, stating that defendant "was not so prim and proper as he is now.”
The prosecutor’s stated reason for admitting the photographs into evidence amounts to nothing more than a naked admission that the photographs were being offered for the patently impermissible purpose of arguing that a dirty, disheveled person has a high propensity for committing a crime. Courts have repeatedly held that evidence offered solely to show a propensity to commit the crime charged is inadmissible. (See, People v Allweiss, 48 NY2d 40, 46; People v Fiore, 34 NY2d 81, 84; People v Brooks, 83 AD2d 808.) Inasmuch as the complainant and the arresting officer had no trouble identifying defendant in court, there was no legitimate need for the prosecutor to offer into evidence defendant’s arrest photographs. Inapposite are those cases where the defendant’s physical appearance had changed since the date of his arrest. In those cases arrest photographs were introduced to show *514that the defendant’s appearance had changed and that at the time of his arrest his appearance matched the description of the perpetrator. (See, People v Griffin, 29 NY2d 91, 93; People v Logan, 25 NY2d 184, 190, 195; People v Laguer, 58 AD2d 610; People v Greenridge, 46 AD2d 947, 948.) Here, the evidence served no purpose other than to place defendant in a bad light. The admission of the photographs was prejudicial and denied defendant a fair trial. Accordingly, a reversal is required. Concur—Carro, Fein, Milonas and Rosenberger, JJ.